Citation Nr: 1216708	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  04-12 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a bilateral ear disorder, to include otitis media and cholesteatoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from November 1979 to May 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The Veteran has subsequently relocated several times; he currently resides within the jurisdiction of the Montgomery, Alabama, RO; although he has requested that his file be maintained at the Oakland, California, RO.

In a February 2006 decision, the Board denied service connection for a bilateral ear disorder.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court or CAVC) which, in a November 2007 Memorandum Decision, vacated the Board's denial and remanded the matter for further consideration.  In compliance with the Court's directives, the Board in August 2008 remanded the matter for further development.

When the matter was returned to the Board in September 2009, the Board again denied entitlement to service connection for a bilateral ear disorder.  The Veteran again appealed the denial to CAVC, and in August 2010, on the basis of a Joint Motion for Remand, the Court again remanded the matter to the Board.  Additional consideration of relevant lay statements and possible development for service treatment records were directed.

In January 2011, the Board remanded the matter again for readjudication by the agency of original jurisdiction (AOJ), as the Veteran had not waived consideration of additionally submitted evidence.

In April 2011, the Board again denied entitlement to service connection to a bilateral ear disorder, and the Veteran again appealed the denial to the Court.  In a November 2011 order, on the basis of a Joint Motion for Remand, CAVC vacated the Board's decision and remanded the matter for further consideration.
FINDING OF FACT

No competent and credible evidence establishes that any currently diagnosed bilateral ear disorder was first manifested on active duty, existed at any time prior to 2000, or is otherwise related to military service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral ear disorder, to include otitis media and cholesteatoma, are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A November 2003 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Although this letter failed to notify the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating, the denial of the claim means that no evaluation or effective date shall be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's complete service treatment records (STRs), VA medical treatment records, and private treatment records have been obtained by VA or submitted directly by the Veteran.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has argued that his STRs are incomplete for his period of service in Germany from July 1985 to May 1988, when he alleges his ear problems began and he received treatment.  A review of the record, however, leads to the inescapable conclusion that there are no missing records.  VA initially requested STRs in September 2000, and followed up on that request in February 2001.  In May 2001, the National Personnel Records Center (NPRC), the proper custodian of service records for service members of the Veteran's era, forwarded the "complete medical/dental record."  These records reflect multiple different visits to the medical facilities in Germany from 1985 to 1988, over the entire span of the period, every few months.  The Veteran was treated for a broken finger, a cut over his eye, sexually transmitted diseases, and hearing loss, as well as being seen for two annual examinations.  There is no gap in the records.  The allegation that specific records related to one particular condition, which is alleged to be chronic, have for some reason been lost, misplaced, or removed from the file is patently incredible.

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  A VA examination was conducted and a medical opinion was obtained in June 2009.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner made all required clinical findings, reviewed extensive medical and service records in detail, and rendered the requested nexus opinion.  He also provided a well-explained and supported rationale for his stated conclusion.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Private and VA records dating from 2000 amply document the presence of current bilateral ear disorders.  The Veteran has since 2000 been treated by private and VA doctors for chronic ear problems, including otitis media, punctured ear drums, and cholesteatoma.  Current disability is well established.

The Veteran now alleges that these problems actually began in service and have persisted since that time.  He reports that in service, while stationed in Germany from 1985 to 1988, he was given ear drops at the dispensary regularly, and that after service, he continued to use drops provided him by his mother, until finally learning he could be treated at VA.

Service treatment records show none of the alleged treatment or complaints.  They demonstrate regular treatment for other complaints, including during his overseas service in Germany from 1985 to 1988.  On several occasions, the Veteran denied taking any regular medication or being under regular care for any condition.  At one annual audiogram in Germany, required due to evidence of loss of hearing acuity, the Veteran denied having any other current ear, nose and throat (ENT) condition.  No separation examination was conducted, with the consent of the Veteran.

Post service treatment records show no treatment by any care provider, either private or VA, prior to 2000, for ear infection or problems.  Infection first appears to have been noted in May; hearing loss was identified in February, though he also reported feeling his ears were "plugged up" at that time.  Upon seeking treatment initially, the Veteran did not report any continuity of symptoms since service with regard to infection.  He instead indicated that he had recently begun to have problems.  When questioned on his history, he denied prior infection problems, but did report in-service noise exposure.  Doctors repeatedly stated that his drainage problems began in 2000.

In a January 2002 statement, the Veteran reported that his left ear complaints had begun only after beginning treatment for right ear problems.  

In June 2002, the Veteran underwent a VA ear disease examination.  The Veteran stated he had experienced decreased right ear hearing in service, and decreased left ear hearing after service.  He went on to describe routine bilateral ear infections, but does not clearly state when they began.  In the narrative history, it appears to be after service, after he began to experience left ear hearing problems.

In June 2003, the Veteran saw a private ENT doctor, Dr. CAY.  He informed Dr. CAY that he had longstanding right ear hearing difficulty.  "In the recent past" he was treated and subsequently developed drainage and pain in the left ear, which had continued.  The Veteran did not report any infection problems, drainage, or pain prior to that "recent" treatment.  The doctor did note a history of military noise exposure.  

Private treatment records from Dr. KM dated in April 2004 reveal that the Veteran reported a long history of hearing problems.  He related his extensive military noise exposure.  He then stated that when he went to a VA doctor in 2000, Eustachian tube dysfunction was noted on the right in addition to bilateral sensorineural hearing loss.  After being treated, he began to develop ear infections.  He did not report or refer to any history of infection or treatment (to include use of drops) prior to the 2000 VA treatment.

Private medical records from Dr. CSW dated in October 2008 and May 2009 reveal that the Veteran reported that he developed chronic infections only subsequent to 2000 treatment by an ENT, when his left ear drum was perforated.  The Veteran did not indicate any history of infection prior to that.

The Veteran was afforded a VA examination in June 2009 for purposes of obtaining a medical opinion regarding the relationship of current bilateral ear disorders to service.  The examiner reviewed the claims file in detail.  Normal audiogram and physical examination on entry into service were noted, as was the lack of a separation examination.  The examiner noted that STRs showed "no evidence of otologic disease being treated" but also noted the Veteran reported undocumented treatment by dispensary doctors from 1985 to 1988 in Germany.  The Veteran reported use of drops for treatment of recurrent infection, with occasional pussy or bloody discharge.  He additionally reported experiencing continued intermittent otorrhea after service, which was treated "by private physicians with otologic eardrops."  The first documented treatment was at VA in May 2000, and the Veteran had been treated since that time by VA and private doctors.  Currently perforated left ear drum with associated hearing loss, and healed right ear drum perforation were diagnosed.  The examiner stated that it was "difficult to reach a definitive opinion" regarding whether current ear disease had its onset in the military, as the Veteran's reports which would support a positive opinion were not substantiated by the medical records.  It would require speculation to opine that current ear disease was related to military service.

As was noted by the Court, entitlement to service connection hinges on whether the Veteran's reports of in-service treatment are accepted.  The Veteran is competent to report the occurrence of treatment, or to describe symptoms (including pain and drainage) he experiences through his five senses.  His reports of in-service treatment with ear drops are competent evidence.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

However, the Veteran's allegations are not credible.  His allegations of in-service treatment are not supported by contemporaneous medical records, and the allegation that only specific records related to ear treatment (and only certain ear treatment) are missing is implausible.  It is also not merely a lack of corroborating treatment; the complete STRs include several statements denying the presence of or treatment for any chronic ear condition.  Further, the Veteran has provided contradictory statements regarding ear infections throughout the appeal.  When seeking treatment and help with his problems, he (in agreement with the medical records) reports the onset of problems in early 2000, with worsening since.  In argument and statements for compensation, he reports a history of infection and treatment dating back to service.  Even when describing that alleged history, the Veteran is inconsistent.  He has reported that his mother gave him drops, but has also reported (to the June 2009 VA examiner) that he was under the care of private physicians between service and 2000.  He has variously reported only right ear problems in service (with left ear problems developing after service on a secondary basis), and bilateral problems in service.

The Veteran has addressed prior findings regarding his credibility.  In a July 2009 statement in response to a supplemental statement of the case, the Veteran disputed that he had stated that his ear problems began in 2000.  He again stated he had been treated numerous times in service and had undergone numerous audiograms in Germany over the year prior to his separation.  He inferred, as he had stated to the June 2009 VA examiner, that his separation was based on his hearing impairment, and that he had not waived a separation examination.  His defense is refuted by the official record.  

STRs document the Veteran's May 13, 1988, signature on a Statement of Option, which reads "I understand that I am not required to undergo a medical examination for separation...from active duty.  If I elect not to undergo a separation examination, I also understand that my medical records will be reviewed by a physician...and if the review indicates that an examination should be accomplished, I will be scheduled for examination based on the results of the review."  The Veteran specified that he did not want an examination, and a military doctor certified that after review of the medical records, no examination for separation was required.  The allegation that he was not offered a separation examination is refuted.

Further, service personnel records (SPRs) associated with the claims file in July 2011 in conjunction with another claim document that the Veteran's separation was due to "reduction in authorized strength" in fiscal year 1988.  His discharge date in May 1988 was only three months earlier than the August 1988 date upon which his enlistment would have regularly ended.  His Army career counselor in fact obtained and processed a waiver (based on the Veteran's time in service and pay grade requirements) to permit his Reserve enlistment.  The Veteran was noted to be a "reliable [sic] asset;" the endorsement was on a form, but the fact remains that the Veteran remained qualified for service at separation, and was not discharged for any medical reason.  Again, the Veteran's allegations are not consistent with the record.

There is no evidence of record, other than the Veteran's own demonstrably false statements, which in any way relate the currently diagnosed bilateral ear problems to service.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for a bilateral ear disorder, to include otitis media and cholesteatoma, is not warranted.

ORDER

Service connection for a bilateral ear disorder, to include otitis media and cholesteatoma, is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


